Citation Nr: 0600683	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for thoracic spine 
disc disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a separate compensable rating for a tender 
painful thoracic surgical scar.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired in May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied an increased rating claim for herniated 
disc, post-operative, thoracic spine, rated as 40 percent 
disabling; and also denied an increased rating claim for 
bilateral hearing loss, rated as 0 percent disabling.  The 
veteran requested a Board hearing on his VA-Form 9, but later 
withdrew the request in July 2003.

In January 2005, the Board remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.

The Board notes that in an April 2005 statement, the veteran 
filed an increased rating claim for lumbar spine disc 
disease; and in October 2005, he submitted claim for 
entitlement to a total disability rating based on individual 
unemployability.  Additionally, in October 2005, the 
veteran's representative submitted a service connection claim 
for tinnitus on the veteran's behalf.  These issues are 
referred to the RO.


FINDINGS OF FACT

1.  The veteran's thoracic spine disc disease is manifested 
by thoracic spondylosis; slightly increased dorsal kyphosis; 
diffuse idiopathic skeletal hyperostosis; some limited motion 
of the spine; MRI findings of multiple protrusions (T10-11-
12) with no mass effect seen on any of the intracanalicular 
nerves; antalgic gait with slight limp on the left, and use 
of ambulatory assistance; functional impairment in prolonged 
walking, standing, or lifting; no loss of bowel or bladder 
control; unlikely ankylosing spondylitis; no fixed 
deformities of the spine; and no incapacitating episodes of 
pain during the past year, requiring physician-prescribed bed 
rest.  

2.  The medical evidence shows the veteran has a tender 
painful thoracic surgical scar.

3.  Bilateral hearing loss is manifested by no greater than 
Level I hearing loss in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
thoracic spine disc disease, under the regulations in effect 
prior to September 23, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5288, 5291, 5293 (2002).  

2.  The criteria for a rating greater than 40 percent for 
thoracic spine disc disease, under the regulations subsequent 
to September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 
5003 (2005).  

3.  The criteria for a separate compensable rating for a 
tender painful thoracic surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2005).

4.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed July 
2002 rating decision, May 2003 statement of the case (SOC), 
and August 2005 supplemental statement of the case (SSOC) 
that discussed the pertinent evidence, and the laws and 
regulations related to increased rating claims for thoracic 
spine disc disease and bilateral hearing loss.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in a November 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in January 2005.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in November 
2002 and January 2005 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a July 2002 rating decision, the RO denied the 
veteran's increased rating claims for herniated disc, post-
operative thoracic spine, and bilateral hearing loss.  In 
November 2002 and January 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in November 2002 and January 2005 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
The notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from August 2001 to 
April 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2002, July 
2002, March 2005, and June 2005, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

I.  Increased rating for thoracic spine disc disease

The RO originally granted service connection for residuals, 
herniated disc, post-operative in November 1975, assigning a 
20 percent rating effective June 1, 1975.  In July 2000, the 
RO granted an increased rating of 40 percent for herniated 
disc, post-operative, effective August 13, 1999.

The veteran filed an increased rating claim for his herniated 
disc in January 2002.  He stated that he had arthritic 
changes and loss of nervous system, causing pain to his left 
side.  In October 2002, he stated that the muscles bulging on 
his left side only would continue to get worse and that his 
pain was not intermittent, but there all the time.  He 
indicated that he took over 60 days off from work for his 
back before filing for workman's compensation.  He also noted 
that a doctor told him that he should have had surgery before 
leaving the military.  In sum, the veteran claims that the 
level of his thoracic spine disability is higher than 
warranted by a 40 percent rating, thus entitling him to an 
increased disability rating.

The veteran's thoracic spine disc disease, is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002) for 
intervertebral disc syndrome.  During the course of this 
appeal, the schedular criteria for the evaluation of 
intervertebral disc syndrome were changed effective September 
23, 2002; and the schedular criteria for diseases and 
injuries of the spine were changed effective September 26, 
2003.  In the August 2005 SOC, the veteran was provided a 
copy of both revised criteria and the opportunity to submit 
pertinent evidence and/or argument.  In VAOPGCPREC 7-2003, 
the VA General Counsel (GC) held that in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  Accordingly, for the period prior to 
September 23, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
intervertebral disc syndrome, and evaluation will be under 
the amended provisions for evaluating the intervertebral disc 
syndrome from September 23, 2002 to September 25, 2003.  
Moreover, only the "old" rating criteria will be considered 
for rating any other disease and injuries of the spine for 
the period prior to September 26, 2003, and evaluation will 
be under the amended provisions for evaluating disease and 
injuries of the spine from September 26, 2003.

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change. 

Under the previous DC 5293 for intervertebral disc syndrome, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating; mild intervertebral disc syndrome warrants 
a 10 percent disability rating; moderate with recurring 
attacks warrants a 20 percent disability rating; severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating; and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

Under new DC 5293, effective September 23, 2002 to September 
25, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

Additional diagnostic codes applicable to the thoracic spine 
prior to September 26, 2003 include as follows:

DC 5285 provides that a 60 percent rating is warranted for 
residuals of fracture of the vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is warranted for residuals 
of fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces.  The schedule notes that 
special monthly compensation should be considered; and with 
lesser involvements rate for limited motion, nerve paralysis.  
The schedule also provides that in other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, DC 5285 (2003) 
(effective prior to September 26, 2003).

DC 5286 provides that a 60 percent evaluation is warranted 
for complete bony fixation (ankylosis) of the spine in a 
favorable angle.  A 100 percent evaluation is warranted for 
complete bony fixation of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286 (2003) (effective prior to 
September 26, 2003).

Under DC 5288, a 20 percent evaluation is warranted for 
favorable ankylosis of the dorsal spine; a 30 percent 
evaluation is warranted for unfavorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, DC 5288 (2003) (effective 
prior to September 26, 2003).  

DC 5291 provides a noncompensable rating for slight dorsal 
spine limitation of motion and a 10 percent rating for 
moderate or severe dorsal spine limitation of motion.  38 
C.F.R. § 4.71a, DC 5291 (2003) (effective prior to September 
26, 2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2004).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

a)   Increased rating higher than 40 percent under the 
criteria prior to September 23, 2002

An August 2001 VA outpatient treatment record shows 
complaints of a bulge on the left side with numbness, and 
pain on the side with heavy lifting.  Past medical history 
was recorded as thoracic spine T11 laminectomy in 1971.  
Objective findings revealed mild tenderness on the left side 
of the abdomen where there was a visible 5 x 6 cm. soft 
bulging out of the abdominal wall.  The CT scan of the 
abdomen was normal.  The back had a well-healed laminectomy 
scar with diminished sensation to light touch and sharp/dull 
in single T11-12 dermatome.  The assessment was abdominal 
wall weakness due most likely to compression of the isolated 
spinal nerve, either as a result or subsequent to 
laminectomy.

A December 2001 VA orthopedic provider note shows a healed 
posterior midline incision on the thoracolumbar spine, with 
no obvious deformity.  Limited range of motion of the spine 
was noted.  The left side of the abdomen was found to be 
bulging out a little, and umbilicus was shifted to the right.

An April 2002 VA examination report shows the T11 left-sided 
dermatome was sensory deprived in a fan aspect from T11 to 
the left lower aspect of the back and left abdomen.  This was 
found to be bothersome, but relatively benign.

In July 2002, a private orthopedic evaluation, which was 
requested by VA, shows reports of decreased sensation from 
about the level of T12 on the left side down to about L1 or 
L2.  The area of decreased sensation to pinwheel was about 10 
cm in vertical height.  It also extended 20 cm from the 
midline to the left around towards the flank and towards the 
abdomen.  When the veteran was standing, it appeared that the 
left abdominal musculature was bulging.  The umbilicus also 
appeared shifted to the right of midline.  A June 2002 x-ray 
of the thoracic spine was noted to show thoracic spondylosis 
with no compression fractures identified.  The diagnostic 
impression was status post T9-11 laminectomy and T10-11 
discectomy, May 1972; residual left sensory deficit to 
pinwheel, approximately T12-L1 dermatome, left side; and 
residual abdominal wall rectus muscle weakness, left, with 
umbilicus shift.  The examiner's findings were multilevel 
degenerative disc disease in the thoracic area; status post 
laminectomy, T9-11, for discectomy T10.  The current 
examination relative to the thoracic spine and associated 
neurologic structures also indicated that there was residual 
sensory disturbance on the left side of the body relative to 
the low thoracic, upper lumbar area, which was involved with 
the disc protrusion and surgery.  There also appeared to be 
some residual muscle weakness of the rectus muscles, which 
affected the abdominal area with some bulging of those 
muscles, and a shift of the umbilicus to the uninvolved side.  
Thus, for the thoracic area, the findings were multilevel 
degenerative changes, postoperative scarring, and residual 
motor and sensory deficits, all of which could be expected to 
contribute to some pain in that area.  The examiner last 
noted that there was bilateral leg weakness associated with 
the thoracic disc problem back in 1972.  The examiner found 
that the records indicated this was largely resolved and that 
the current weakness problem with ambulation and his leg pain 
was more likely on a vascular basis, but would require 
further investigation to make absolutely certain.

A January 2005 VA x-ray examination report shows surgical 
clips overlying the left lateral aspect of T11 with 
multilevel bone spurring of the vertebral bodies.  It was 
noted that Schmorl's node of T8, versus indentation of 
superior endplate of T8 might be secondary to history of 
previous infection.  There was no retained metallic foreign 
body.  The impression included possible scarring of superior 
endplate of T8, versus a Schmorl's node.

A February 2005 VA provider note shows follow-up for back and 
radicular pain and complaints of "pins and needles" in the 
lower posterior into the foot.  The veteran indicated that it 
was hard to tell that he was standing on his foot and that he 
walked with a cane related to fears that he might not be able 
to keep his balance.  He reportedly had not actually fallen 
or actually had his leg give way.  No gross leg weakness, or 
loss of bowel or bladder control was noted.  Past medical 
history showed status post shrapnel injury to T11, and 
initial partial paraplegia at that level, which basically 
resolved with the exception of left abdominal T11-12 
distribution muscular weakness and bulge.  The thoracic spine 
was found stable.  There was tenderness over the back and 
spasms, worse on the left.  The veteran could stand on his 
toes and heels; but toe stance was slightly diminished on the 
left.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Gait with a cane was stable.  There was 
subjective altered sensation in the lower left calf and foot 
with slight cross over to L5 distribution.  The impression 
was probable herniated nucleus pulposus.

A March 2005 VA examination report shows the veteran denied 
incapacitating episodes of pain during the past year, 
requiring physician-prescribed bed rest; the only significant 
aggravation he had had involved an emergency room visit for 
low back pain.  The veteran denied any associated symptoms 
such as weight loss, nausea, or fevers, but did have 
occasional malaise, and frequent dizziness unrelated to his 
back symptoms.  He denied any bowel or bladder incontinence 
and admitted to erectile disfunction; but the examiner noted 
that this had been diagnosed as either from vascular disease 
or some idiopathic reason, other than his thoracic disc 
disease.  The veteran was noted occasionally to use crutches 
at home to help him get around the house when his pain or 
stiffness increased; otherwise, he used his cane.  He did not 
wear any lumbar or thoracic back braces and indicated that he 
could walk about 100 feet, but might have to stop several 
times to stand and rest.  It was noted that the veteran was 
currently unemployed, by choice.  He stated that he was 
unable to work because of his back and leg pain, because 
nobody would hire him and that he did not feel that his leg 
was strong enough to support him for any kind of work 
activities.  He reportedly had never been advised not to work 
by a physician.  

Physical examination revealed slightly increased dorsal 
kyphosis of a few degrees.  On range of motion of the 
thoracolumbar spine in the standing position, there was 
forward flexion to 90 degrees, with flattening of the lower 
thoracic and lumbar spine; extension was to 25 degrees; left 
lateral flexion was to 25 degrees; right lateral flexion was 
to 25 degrees; left lateral rotation was to 20 degrees; and 
right lateral rotation was to 20 degrees.  There reportedly 
was absolutely no pain on any of these ranges of motion.  
There also was no evidence of muscle spasm of the 
thoracolumbar spine; and no tenderness to palpation.  The 
veteran's gait was antalgic with a very slight limp on the 
left without the use of a cane.  There were no fixed 
deformities of the spine; and the veteran's leg lengths were 
normal.   

The neurological and sensory examination of the lower 
extremities showed decreased sensation in the left lower 
extremity of the lateral thigh, lateral calf, and lateral 
foot.  There also was slightly decreased sensation over the 
dorsum of the foot, mainly in the area between the great and 
second toes.  The veteran was able to appreciate the 
examiner's touch in all of these areas; there were no areas 
of complete absence of sensation.  The motor examination 
revealed no atrophy of the thoracolumbar spine or the lower 
extremities.  Heel walking seemed to be difficult for the 
veteran, but when asked to concentrate and change his 
position to gain balance, he was able to walk on his heels.  
Toe walking also seemed to be difficult initially, but he was 
able to rock onto his toes and maintain his position on his 
toes; but then again seemed to have difficulty when 
attempting to walk.  When asked why this seemed difficult, 
the veteran stated that he felt like he was going to lose his 
balance.  Deep tendon reflexes were 3+ and brisk at the knees 
and right ankle.  There was a diminished reflex of the left 
ankle at 1+, which was less brisk.  Rectal examination 
revealed normal sensation and tone.

The examiner noted that recent thoracic spine x-rays showed 
an erect spine without scoliosis.  There were large marginal 
osteophytes of the mid to lower thoracic spine, giving the 
appearance of bambooing the spine in that area.  Hypertrophic 
endplate changes were seen on the lateral thoracic spine film 
from the lower cervical spine throughout the thoracic spine, 
but not extending, to any significant degree, into the lumbar 
spine.  The examiner noted that there was a recent lumbar MRI 
done after the recent emergency room visit that included T11-
12 segment, and was reviewed for this examination.  The 
examiner noted that there was minimal evidence at that level 
of previous laminectomy discectomy, which did not fit well 
with the veteran's past medical history.  There was mild disc 
disease at that level.  The impression was degenerative disc 
disease of the thoracolumbar spine with the possibility of 
diffuse idiopathic spinal hyperostosis in the thoracic spine, 
as an etiology for the x-ray findings.  It was found to be 
unlikely that the veteran had ankylosing spondylitis.  It was 
noted that the left lower extremity pain and paresthesias, 
which was probably radicular, was consistent with an L5 and 
S1 root compression; but no confirmatory electrodiagnostic 
study was found in the record.  The examiner found that an 
MRI of the thoracic spine would unlikely be of any further 
diagnostic benefit; and that it was his opinion that it was 
not the service-connected thoracic back disability that was 
impacting the veteran's ability to work.  The examiner stated 
that the veteran should be able to tolerate a sedentary 
occupation that did not require periods of standing, walking 
any distance, or lifting.

A later March 2005 VA radiology report shows objective 
findings of diminished sensation in the left lower extremity, 
lateral thigh, calf, and foot, and between the Great and 
second toes.  The thoracic x-rays showed bridging osteophytes 
in the mid and lower segments to T-10 that did not extend 
into the lumbar spine.  There were hypertrophic end plate 
changes from the mid cervical spine through the thoracic 
spine and into the lumbar spine.  A recent MRI of the lumbar 
spine, including the last thoracic segment, was reviewed, 
which showed multi-level central and foraminal stenosis, 
facet arthropathy, and degenerative disc disease.  The 
impression was multi-level spinal disc disease with evidence 
to support diffuse idiopathic skeletal hyperostosis.

An additional March 2005 VA addendum report shows that an 
electromyograph report showed findings consistent with mild 
left S1 radiculopathy.  There also was a global decrease in 
overall motor unit activity suggesting central nervous system 
compromise.  A recommendation was made for thoracic MRI to 
rule out progressive canal compromise and myelopathy.  A 
subsequent March 2005 MRI report shows multiple protrusions 
(T10-11-12) with no mass effect on any of the 
intracanalicular nerves seen, and no extruded disc fragments.  
There were multiple end plate irregularities in the mid and 
lower thoracic spine, and desiccation of disc material at all 
thoracic intervertebral disc spaces.

In April 2005, a VA orthopedic consult note shows the veteran 
moved and ambulates with caution and was tender to percussion 
over the mid thoracic area.  He also was slightly tender in 
the area of the previous shrapnel injury in the lower 
thoracic area.  He was able to heel walk and toe walk; and 
deep tendon reflexes were 3+ and equal bilaterally at the 
knees and ankles.  He had no weakness to manual motor testing 
in the lower extremities and a negative straight-leg raising 
test when sitting.  He had a positive straight-leg raising 
test for left-side thigh pain at about 45 degrees on the 
left, and tightness in the hamstrings on the right at about 
60 to 70 degrees straight-leg raising.  He had no pain to 
palpation about the abdomen; no masses were palpated.  He 
also had no pain in the back with palpation of the abdomen.  
The report showed that the thoracic spine MRI was reviewed, 
which demonstrated multiple levels of degenerative disc 
disease.  The veteran also had multiple levels of Schmorl's 
nodes, with a relatively large Schmorl's node at T6.  Last, 
the examiner noted that the veteran had what appeared to be a 
questionable herniated disc at T11-T12 and also at T10-T11; 
and a previous surgical intervention at what appeared to be 
T11.

As noted, prior to the regulatory change in September 23, 
2002, the veteran's thoracic spine disability was rated as 40 
percent disabling under DC 5293 for intervertebral disc 
syndrome.  In order to receive the next higher 60 percent 
rating, the evidence must show intervertebral disc syndrome, 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

While the evidence shows multilevel degenerative disc disease 
in the thoracic area, with residual sensory disturbance on 
the left side of the body relative to the low thoracic, upper 
lumbar area, this does not amount to sciatic neuropathy.  
Moreover, the evidence does not show absent ankle jerk, or 
any other significant neurological findings appropriate to 
the site of the diseased disc.  An April 2002 VA examination 
report notes that the sensory deprivation from T11 to the 
left lower aspect of the back and left abdomen was 
bothersome, but relatively benign.  Additionally, a March 
2005 medical record shows that paresthesias was consistent 
with L5 and S1 root compression.  Thus, the sensory 
disturbance was attributed to the lumbar spine.  A subsequent 
VA MRI report confirms that multiple protrusions in the T-10-
11-12 had no mass effect on any intracanalicular nerves.  As 
such, upon review, the evidence does not warrant a rating 
higher than 40 percent under DC 5293 for the period prior to 
September 23, 2002.  

The only other potentially applicable criteria, under which a 
schedular rating higher than 40 percent is possible includes 
DC 5286 for complete bony fixation (ankylosis) of the spine, 
and DC 5285 for residuals of fracture of vertebra.  These 
diagnostic codes, however, do not apply.  While the evidence 
shows some limited range of motion of the spine, and a March 
2005 VA radiology report shows bridging osteophytes, a 
previous March 2005 VA medical record shows no fixed 
deformities in the spine and unlikely ankylosing spondylitis.  
Additionally, none of the records show findings of a 
fractured vertebra or any residuals.  A June 2002 x-ray of 
the thoracic spine was noted to show thoracic spondylosis 
with no compression fractures identified.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran stated in March 
2005 that he was unable to work because of his back and leg 
pain, because nobody would hire him, and he did not feel that 
his leg was strong enough to support him for any kind of work 
activities.  The VA examiner noted, however, that the veteran 
had never been advised not to work by a physician.  
Additionally, it was the examiner's opinion that it was not 
the service-connected thoracic back disability that was 
impacting the veteran's ability to work and that he should be 
able to tolerate a sedentary occupation that did not require 
periods of standing, walking any distance, or lifting.  While 
this shows that the veteran's thoracic spine disability 
affects his employability, this evidence does not rise to the 
level of marked interference with employment.  Nor are there 
frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
thoracic spine disc disease more closely resembles the 
criteria for a 40 percent rating under DC 5293, under the 
regulations in effect prior to September 23, 2002.  See 
38 C.F.R. § 4.7.

b)  Increased rating higher than 40 percent under the 
criteria in effect after September 23, 2002

In order to receive the next higher 60 percent rating for 
intervertebral disc syndrome under the new rating formula for 
the spine, the evidence subsequent to September 23, 2002 must 
show incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).  A March 2005 VA 
examination report shows the veteran denied incapacitating 
episodes of pain requiring physician-prescribed bed rest for 
his thoracic spine, during the past year.  There also are no 
other findings in the record indicating incapacitating 
episodes, related to the thoracic spine.  As such, a rating 
higher than 40 percent for intervertebral disc syndrome under 
the new criteria does not apply.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5243 (2005).  However, a March 2005 VA medical 
record shows that the veteran had no fixed deformities of the 
spine.  Additionally, the examiner found that the veteran 
could forward flex to 90 degrees with no pain and noted that 
it was unlikely that the veteran had ankylosing spondylitis.  
Thus, a rating higher than 40 percent also does not apply 
under the general rating formula for spine disabilities.  Id.

The Board notes that the revised schedule provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, DC 5243, Note (1).  While March 2005 
VA medical records show decreased sensation in the left lower 
extremities, this was found to be consistent with an L5 and 
S1 root compression, even though no confirmatory 
electrodiagnostic study had been found in the record.  A 
subsequent March 2005 MRI report also shows that multiple 
protrusions (T10-11-12) had no mass effect on any of the 
intracanalicular nerves seen.  As such, none of the 
neurological or sensory findings were attributed to the 
thoracic spine disability.  Additionally, VA medical records 
dated in February 2005 and March 2005 showed no loss of bowel 
or bladder control; the March 2005 medical record further 
shows that the rectal examination revealed normal sensation 
and tone.  In sum, the veteran is not entitled to a separate 
neurological disability rating, as it applies to his thoracic 
spine disability.  Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the thoracic spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under DC 5003.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  However, limitation of motion of the 
thoracic spine due to degenerative disc disease has been 
considered and compensated under the 40 percent evaluation 
already assigned under the former DC 5293.  To assign a 
separate evaluation for limitation of the motion of the spine 
due to degenerative arthritis is similarly not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 
and following notes.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows some painful motion of the 
spine, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows functional 
impairment in prolonged walking or standing, and lifting, as 
well as use of an ambulatory device.  However, any functional 
loss resulting from thoracic spine disc disease already is 
contemplated by the 40 percent rating under the former DC 
5293.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.    

Moreover, as previously discussed, an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is not warranted.

In sum, the Board finds that the level of the veteran's 
thoracic spine disc disease more closely resembles the 
criteria for a 40 percent rating under DC 5293, for the 
period subsequent to September 23, 2002.  See 38 C.F.R. 
§ 4.7.

II.  Separate compensable rating for a painful tender 
thoracic surgical scar

An April 2002 VA examination report shows a 12-cm scar in the 
mid thoracic area, with the last 5 cm of the scar deeply 
grooved and adherent to underlying tissue, and very painful 
to manipulation.  

A July 2002 private orthopedic evaluation report, which was 
requested by VA, shows a 15-cm scar over the thoracolumbar 
area, fairly well-healed.  The mid portion of the scar was 
quite indented, but there was no area of drainage detected.  
Palpation around the area of the scar did not elicit 
complaints of pain or tenderness over the scar itself.  It 
was noted that postoperative scarring could be expected to 
contribute to some pain in that area.

A November 2002 VA outpatient treatment report shows a well-
healed depressed surgical scar in the lower thoracic region, 
nontender.

In March 2005, a VA examination report shows a midline scar 
over the lower thoracic spine, the superior portion of which 
was normal; but there was a large sulcus over the inferior 
portion of the surgical incision.  When the skin was spread 
in this area, there was no evidence of inflammation or 
drainage.

An April 2005 VA orthopedic consult shows an indentation and 
surgical scar in the lower thoracic area, and slight 
tenderness in the area of the previous shrapnel injury in the 
lower thoracic area.

The schedule for ratings of the skin is found at 38 C.F.R. 
§ 4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002.  Because the revised regulations expressly stated 
effective dates and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective dates.  Accordingly, for 
the period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's thoracic spine scar, and evaluation will be under 
the amended provisions for evaluating the skin from August 
30, 2002.

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for scars applies to all 
the evidence of record; while the "new" criteria only 
applies to evidence dated since the effective date of the 
regulatory change. 

Under the old criteria, superficial scars, poorly nourished 
with repeated ulceration warrant a 10 percent rating.  
38 C.F.R. § 4.118, DC 7803 (2002).  Superficial scars, tender 
and painful on objective demonstration also warrant a 10 
percent rating under 38 C.F.R. § 4.118, DC 7804 (2002).

Upon review, the Board finds that under the criteria in 
effect prior to August 30, 2002, a separate 10 percent rating 
is warranted for a superficial painful scar on the thoracic 
spine under 38 C.F.R. § 4.118, DC 7804 (2002).  An April 2002 
VA medical record shows pain associated with the thoracic 
scar.  Even though there were no complaints of pain or 
tenderness elicited during the July 2002 and November 2002 VA 
examinations, it also was found at the July 2002 examination 
that the post-operative thoracic scarring could be expected 
to contribute to pain.  Additionally, an April 2005 VA 
orthopedic consult shows slight tenderness in the area of the 
lower thoracic surgical scar.  As such, all doubt is resolved 
in the veteran's favor and a 10 percent rating is assigned 
under DC 7804.  Id.   

Under the new criteria, DC 7804 provides for a 10 percent 
rating for a superficial scar, painful on examination.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.   38 C.F.R. § 4.118, DC 
7804 (2005).

Additionally, DC 7801 provides for a 10 percent rating for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion and cover an area or areas exceeding 6 
square inches; a 20 percent rating is warranted for area or 
areas exceeding 12 square inches; a 30 percent rating is 
warranted for area or areas exceeding 72 square inches; and a 
40 percent rating is warranted for area or areas exceeding 
144 square inches.  38 C.F.R. § 4.118, DC 7801 (2005).

Upon review, the Board finds that a continued 10 percent 
rating under DC 7804 for a superficial painful scar applies 
under the new criteria.  A 20 percent rating under DC 7801 is 
not warranted, as the evidence after August 30, 2002 does not 
show that the thoracic scar causes limited motion.  See 
38 C.F.R. § 4.118, DC 7101 (2005).

The assignation of a separate rating under DC 7804 is not 
considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's limited and 
painful motion or functional impairment related to the 
thoracic spine disability.  See Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).    

Ten percent is the highest schedular rating under DC 7804.  
An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show the scar has caused 
marked interference with employment or required frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).  

Accordingly, a separate 10 percent rating for a tender 
painful thoracic scar is granted.

III.  Increased rating for bilateral hearing loss

The RO originally granted service connection for bilateral 
hearing loss in November 1975, assigning a noncompensable 
rating, effective June 1, 1975.  This rating was confirmed in 
a July 2000 rating decision.

In January 2002, the veteran filed an increased rating claim 
for bilateral hearing loss.  He noted that he has to wear 
hearing aids in both ears.  He also stated in October 2002 
that it is hard to understand what people are saying.  In 
sum, he contends that the level of his bilateral hearing loss 
is higher than that afforded by a noncompensable rating, thus 
entitling him to an increased disability rating.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On the authorized audiological evaluation in April 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
45
55
31
LEFT
10
20
50
55
34

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was moderate high frequency sensorineural 
hearing loss with configuration consistent with history of 
noise exposure.  Speech discrimination scores and acoustic 
reflex results were found to support cochlear pathology.  
Comparison results of May 2000 also indicated that the loss 
was stable; and current amplification continued to be 
appropriate.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
50
55
35
LEFT
15
25
50
60
38

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was moderate to moderately-severe sensorineural 
hearing loss at 3-8 KHz, both ears.  There was no significant 
change in acuity noted when results were compared with those 
of April 2002.  Results were consistent with a cochlear site 
of lesion and ear nose and throat evaluation was not 
indicated that that time.  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for bilateral loss.  The April 2002 and 
June 2005 VA audiological findings when applied to the above 
cited rating criteria translate to literal designations of 
Level I hearing in both ears.  Consequently, these 
audiological findings support the assignment of a 
noncompensable (0 percent) hearing disability evaluation.  
See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as the evidence does not show 
that bilateral hearing loss has caused marked interference 
with employment or required frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  

In sum, the Board finds that the level of the veteran's 
bilateral hearing loss more 



closely resembles the criteria for a noncompensable percent 
rating under 38 C.F.R. §§ 4.85, 4.85, 4.87.  See 38 C.F.R. 
§ 4.7.


ORDER

Entitlement to an increased rating higher than 40 percent for 
a thoracic spine disability is denied.

Entitlement to a separate compensable rating for a tender 
painful lumbar surgical scar is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


